UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 21, 2011 HUNTINGTON BANCSHARES INCORPORATED (Exact name of registrant as specified in its charter) Maryland 1-34073 31-0724920 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Huntington Center 41 South High Street Columbus, Ohio 43287 (Address of principal executive Office) (Zip Code) Registrant’s telephone number, including area code (614) 480-8300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The Consent of Deloitte & Touche LLP, dated as of December 21, 2011, is filed herewith and is incorporated by reference into Huntington Bancshares Incorporated’s Registration Statement on Form S-4 (File No. 333-178205). Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Exhibit 23.1 Consent of Deloitte & Touche LLP, Independent Registered Public Accounting Firm. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUNTINGTON BANCSHARES INCORPORATED Date: December 21, 2011 By: /s/ Donald R. Kimble Donald R. Kimble Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Exhibit 23.1 Consent of Deloitte & Touche LLP, Independent Registered Public Accounting Firm.
